In an action for a partition and other relief, the defendant appeals from an order of the Supreme Court, Nassau County, dated February 4, 1960, denying his motion to dismiss the complaint for insufficiency on its face. Appeal dismissed, with $10 costs and disbursements. Appellant has failed to submit a proper record as required by statute and rule (Civ. Prae. Act, § 616; Rules Civ. Prae., rule' 234; cf. Whipple v. Bipson, 29 App. Div. 70; Matter of Gowdey, 101 App. Div. 275). We have, however, examined the complaint. In our opinion it is sufficient, and, if we were not dismissing the appeal, we would affirm the. order. Nolan, P. J., Beldock, Ughetta, Kleinfeld and Christ, JJ., concur.